In this cause the defendant in error, hereinafter referred to as plaintiff, instituted a suit in the superior court of Pottawatomie county, Okla., against the plaintiff in error, hereinafter referred to as defendant, to recover a money judgment on an insurance policy in which her husband was the insured and in which she was the designated beneficiary. The jury returned a verdict in favor of the plaintiff, judgment was rendered thereon, and the cause came to this court on appeal.
Here a motion was lodged to dismiss, and under date of January 29, 1929, this court promulgated its opinion in the cause in which it said:
"Upon the second ground for dismissal, that the brief of plaintiff in error does not comply with rule 26 of this court, we have examined the brief of plaintiff in error and fully agree with counsel for defendant in. error that the brief of plaintiff in error does not fully comply with rule 26 of this court and is not as complete as rule 26 contemplates."
It declined to dismiss the appeal and cautioned the defendant as follows:
"However, we feel that, under the holding of this court in Royce Wyant v. Henry Levy and Leon Levy, Partners, No. 18,586,134 Okla. 39, 272 Pac. at page 851, we would be running contrary to this decision to sustain the motion to dismiss. * * *"
Since that time more than one year has elapsed and the error in the brief plainly pointed out has not been corrected. The cause has reached its numerical order for a decision. We therefore apply the rule announced in the Wyant Case quoted from.
The judgment of the trial court is affirmed.
LESTER, C. J., and RILEY, HEFNER, CULLISON, SWINDALL, and McNEILL, JJ., concur. CLARK, V. C. J., and KORNEGAY, J., not participating. *Page 162